Citation Nr: 1521799	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for an eye disorder, to include cataracts or retinopathy, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability(ies) (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty in December 1966 and from May 1967  to January 1969.

These matters came to the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2010 and March 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2013, subsequent to the June 2013 statement of the case, the Veteran submitted additional evidence, along with a waiver of any right to initial RO consideration of the evidence.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal. 

The record documents diagnoses of cardiac hypertrophy and congestive heart failure, which differ from the claimed ischemic heart disease, but a single claim can encompass more than one condition and the diagnoses do not represent wholly separate claims.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As a claim for service connection for heart disease other than ischemic heart disease is raised by the record and as the matter has not been adjudicated by the RO, this issue is referred to the RO for initial adjudication. 

The issues of entitlement to service connection for an eye disorder, entitlement to initial ratings in excess of 10 percent for peripheral neuropathy in each upper and lower extremity, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of ischemic heart disease.

2.  For the entire rating period, PTSD was productive of no more than occupational and social impairment with deficiencies in most areas including work, judgment, thinking, and mood due to symptoms including recurrent nightmares; suicidal ideation; impaired judgment; poor concentration;  social isolation; sleep impairment; and depression without persistent delusions, hallucinations, grossly inappropriate behavior, or persistent danger to himself or others.


CONCLUSIONS OF LAW

1.  Ischemic heart disease was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014). 

2.  The criteria for a rating of 70 percent, and no higher, for PTSD has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In February and April 2010, VA issued the Veteran a VCAA notice which, collectively, informed him of the evidence generally needed to support claims for service connection and an increased rating, what actions he needed to undertake, and how VA would assist him in developing his claim.  The February and April 2010 VCAA notices were issued to the Veteran prior to the September 2010 and March 2011 rating decisions from which the instant appeal arises.  The issues on appeal were readjudicated in the April 2013 statement of the case (SOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the duty to assist in this case, the Veteran was afforded VA examinations and opinions in March 2010, February 2011, and March 2011.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2010, and February 2011 PTSD examination reports reflect that relevant records were reviewed and the examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

With regard to the claim for ischemic heart disease, the RO asked a VA examiner to provide an opinion as to whether the Veteran had a diagnosis of ischemic heart disease.  A separate VA examination was not provided and is not necessary in this case because the evidence does not establish that Veteran had ischemic heart disease in service, or that he currently has a diagnosis of ischemic heart disease.  Rather, the only evidence in this regard is the Veteran's own lay statements.  As discussed below, while is competent to report his lay observations, he lacks the expertise to determine that he has ischemic heart disease.  The medical evidence contains an opinion attributing his symptoms to other diagnoses such as anemia.  Therefore, VA's duty to provide a VA examination or further opinion is not triggered regarding ischemic heart disease.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326; McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006) (concerning when a VA examination or opinion is necessary).  

All relevant documentation, including VA and private treatment records, has been secured.  All relevant facts have been developed.  There remains no issue as to the substantial completeness of the Veteran's claims decided below.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of ischemic heart disease (i.e., a cardiovascular disorder) is considered a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Additionally, a presumption of exposure to herbicides exists for veterans who served on active duty in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6) (2014).  If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e), including ischemic heart disease, may be presumed if the condition becomes manifest to a degree of 10 percent disabling or more. 38 C.F.R. §§ 3.307(a)(6) , 3.309(e) (2014).  In this case, the Veteran's service personnel records confirm that he served in Vietnam during the relevant period.  Therefore, the Veteran is presumed to have been exposed to herbicides. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177(2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Service Connection Analysis for Ischemic Heart Disease

The Veteran claims that he has ischemic heart disease as result of his military service, including his exposure to herbicides in the Republic of Vietnam.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the weight of the evidence, lay and medical, does not demonstrate that service connection for ischemic heart disease is warranted.  In particular, although the Veteran had service in the Republic of Vietnam and was exposed to herbicides during service, the evidence of record shows that he does not have a current diagnosis of ischemic heart disease.

Service connection may not be granted without competent medical evidence of a current disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Based on a careful review of the evidence, the Board finds that service connection for ischemic heart disease, is not warranted as there is no evidence in the record that the Veteran has been diagnosed with ischemic heart disease at any time during the appeal period.  According to the March 2011 VA opinion, the examiner indicated that the Veteran did not have any evidence of ischemic heart disease and stated that his automatic internal cardioverter defibrillator (AICD) was not placed for ischemic heart disease.  Rather the AICD was placed for his hypertrophic cardiomyopathy and congestive heart failure.  The examiner indicated that he had reviewed the Veteran's cardiology records and the Veteran has a history of cardiac hypertrophy and congestive heart failure, along with a family history of sudden cardiac death.  .

The Board notes that past private treatment records dated in 1997 and 1998 revealed that the Veteran had a positive stress test.  However, cardiac catheterization was performed which showed findings of normal coronary arteries.  According to the cardiac catheterization report, the physician opined that more than likely, the Veteran's symptoms of angina could have been from severe anemia.  

The Board has considered the Veteran's statements purporting to diagnose ischemic heart disease.  While laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the opinion of the March 2011 VA clinician and the statements made by the Veteran's private clinicians are more probative evidence as to whether the Veteran has a diagnosis of ischemic heart disease than the Veteran's lay assertions.  The VA and private examiners are medical professionals with knowledge, training, and expertise, and his conclusion was based on consideration of the Veteran's medical history as well as the objective findings of record.

As noted above, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Since there is no current evidence of ischemic heart disease, the Board finds that service connection for ischemic heart disease is not warranted, to include on a presumptive basis due to herbicide exposure.  As noted, above, the claim for service connection for heart disease other than ischemic heart disease has been referred for adjudication.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for ischemic heart disease and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Laws

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, entitlement to compensation already has been established for a PTSD and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

The Veteran is in receipt of a 50 percent rating for PTSD rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to the rating criteria under Diagnostic Code 9411, a 50 percent rating will be assigned for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting oneself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is  not applicable to this case.  In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. §4.126(a) (2014)."  


Disability Rating Analysis for PTSD

The Veteran asserts that his PTSD is worse than the current evaluation contemplates and that a higher rating is warranted. 

The rating criteria for the Veteran's PTSD are noted above.  Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's PTSD disability more nearly approximates the criteria for a 70 percent rating. 

The Veteran underwent two VA examinations regarding his PTSD during the course of this appeal.  In the March 2010 VA examination report, the Veteran reported nightmares occurring 2 to 3 times a week, night sweats, feelings of paranoia, decreased appetite, and feeling isolated and withdrawn from others.  He also stated that he avoids crowds and large noises and has short-term memory and concentration difficulties.  He denied homicidal ideation, but he endorsed suicidal ideation.  Specifically, he stated that he once stopped taking his hypertension medication hoping to have a stroke and has an active plan to hang himself.  Upon mental status examination, the Veteran was appropriately dressed and groomed.  His speech was clear, coherent, and goal directed, but slow and limited.  Thought process was linear and devoid of delusional content.  There was no evidence of thought or perceptual disturbances.  Short-term memory and concentration were somewhat impaired, but long-term memory was within normal limits.  Insight and judgment were adequately developed.  There was no current suicidal or homicidal ideation.  The examiner commented that the Veteran continues to experience significant symptoms of posttraumatic stress disorder that are impairing his social, occupational, and self-care activities.  A GAF score of 45 was assigned. 

In a February 2011 VA examination report, the symptoms reported were difficulty maintaining sleep, nightmares, flashbacks, irritability, and avoidance of confrontation and talking about the war.  The Veteran also reported that he isolates himself.  He also reported depressed  mood.  At that time, he denied any history of suicide attempts or current suicidal or homicidal ideation.  He also reported excessive anxiety and worry as well as having panic attack symptoms once or twice a month.  In addition, the Veteran reported decreased energy, decreased motivation, and decreased interest in activities.  Upon mental status examination, the Veteran was alert and oriented to person, place, day, date, and time.  His affect was blunted.  Insight was demonstrated and there was no significant difficulty with thought process.  Speech was fluent, grammatic, and free of paraphasia.  Attention was within normal limits and memory was mildly impaired.  The Veteran denied any hallucinations, but reported that in the past he heard voices.  He denied current suicidal or homicidal ideation, plan, or intent.  At that time the GAF score was 46.  Overall, the examiner stated that the Veteran is presenting with severe impairment in social and occupational functioning, with an overall severe level of impairment of functioning

Review of the Veteran's VA outpatient treatment records and lay statements of record reflects similar symptomatology and consistent GAF scores.

The record includes the August 2013 report of Stephanie Barnes, Rh.D, CVA, CRC, NCC, LPCC which indicates that medical records were reviewed and that a vocational opinion was requested.  It was noted that the claims file was reviewed.  The examiner indicated that the symptoms had been consistent with disturbances in mood, sustaining concentration/persistence, self-care activities, mild memory impairment, violent thoughts, social withdrawal, nightmares, hypervigilant behavior and irritability/anger.  It was noted that there was no real change shown in the symptoms severity during the three years of documentation.  It was indicated that the Veteran has multiple physical impairments which impact his emotional condition.  The examiner indicated that the Veteran met the criteria for total unemployability at least as of 2008 and also concluded that that Veteran had no ratings above severe in terms of his PTSD condition.  It was indicated that the condition was chronic and the severity was supported by the VA examiners.  

The Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a 70 percent rating, and no higher, have been met.  The 2011 examiner characterized the Veteran's PTSD as severe and having a severe impact on social and occupational functioning and the Veteran's symptoms of PTSD have been of such severity that they more nearly approximate the criteria for the next higher (70 percent) rating.  The records shows occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to symptoms such as suicidal ideation; depression; irritability; and sleep impairment.  The 2010 and 2011 VA examination reports reflect that the Veteran's PTSD symptoms interfere with work and social functioning.  In addition, the Veteran's GAF scores have consistently remained with the severe range.  Therefore the Board finds that a rating of 70 percent is warranted.  

The Board has considered whether a 100 percent schedular rating is warranted.  The Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran's symptoms produce total occupational and social impairment.  The Veteran does suffer from panic attacks, nightmares, and sleep impairment, but this is specifically listed under the criteria for a 30 percent rating.  Occupational impairment with reduced reliability and productivity due to symptoms such as disturbance of motivation and mood (depression), difficulty in establishing and maintaining relationships, impaired judgment, and disturbances of motivation and mood are specifically contemplated in the 50 percent rating criteria.  The Veteran's suicidal ideation, irritability, memory impairment, and difficulty in concentration are contemplated under the 70 percent PTSD rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The record does not establish, and the Veteran has not advanced, that his PTSD disability picture encompassed symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to place, and memory loss for names of close relatives, own occupation, or own name.  The evidence does not show that the symptoms are productive of total occupational and social impairment, given that he is able to maintain some personal relationships and attend counseling.  Although the March 2010 VA examination report reflects that the Veteran was unable to maintain his focus and motivation and stopped his job, according to the February 2011 VA examination report the Veteran was never fired or written up on the job.  While, the August 2013 opinion of Dr. Barnes noted that the Veteran met the criteria for total unemployability since 2008, it was concluded that the Veteran's PTSD symptoms were severe and the severity was supported by the VA examiners.  Dr. Barnes also noted that the Veteran had multiple physical impairments.  Thus, this report does not demonstrate total social and occupational impairment to warrant a 100 percent schedular rating.

The weight of the evidence shows that overall the Veteran continues to be able to perform activities of daily living.  Also, although the Veteran endorsed suicidal ideation, and at one time had a plan regarding suicide, upon examination, he had no plan and showed no intention of acting on this.  Thus the Veteran has not demonstrated "persistent danger of hurting self or others" as contemplated by the 100 percent rating criteria.  Further, the record does not show any GAF scores between 31-40 which would indicate impairment in reality testing or communication.  For these reasons, the Board finds that a rating in excess of 70 percent is not warranted. 

In sum, the Board finds that the weight of the lay and medical evidence of record, including the assigned GAF scores, demonstrates occupational and social impairment in most areas, due to such symptoms as: suicidal ideation, sleep difficulty, depression, impaired memory.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Given these findings, a 70 percent rating, and no higher, is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extra-schedular rating for PTSD under 38 C.F.R. § 3.321(b)(1). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which is manifested by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass significant occupational and social impairment and symptoms which falls within the diagnostic criteria for a 70 percent evaluation for all relevant periods. 

As discussed above, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas including work, judgment, thinking, and mood due to symptoms including recurrent nightmares  suicidal ideation; depression; disturbed mood; irritability, poor judgment, sleep impairment; and no delusions, hallucinations, grossly inappropriate behavior, or persistent danger to himself or others.  All the impairment and symptoms are either explicitly part of the schedular rating criteria or are like or similar to examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  For these reasons, the Veteran's PTSD has not been shown to be productive of an exceptional disability picture.  Therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited. 

According to Johnson v. McDonald, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities.   

However, with respect to the issue on appeal, there are no additional symptoms that have not been attributed to the service-connected PTSD.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Based on the degree of occupational and social impairment resulting from the Veteran's subjectively reported and objectively documented symptoms-especially suicidal ideation, depression, and irritability, as discussed above-the Board finds that a minimum 70 percent disability rating for PTSD is warranted.  However, entitlement to a rating higher than 70 percent disabling remains in question, and cannot be determined based on the current evidence of record.  This grant is being made so that the Veteran may benefit from the increased rating, while other development is being made.  That development is discussed in the Remand portion of the decision below.


ORDER

Entitlement to service connection for ischemic heart disease is denied. 

An increased rating of 70 percent, but no higher, is granted for the Veteran's service-connected PTSD.


REMAND

Eye Disorder

According to the April 2010 VA diabetes mellitus examination report, the Veteran claimed that he suffered from an eye disability secondary to his service connected diabetes mellitus.  Specifically, he stated that the symptoms of his diabetes include blurry vision.  A July 2010 VA examiner stated that while the Veteran's current cataracts can also be related to diabetes mellitus, based on the current level of diabetes mellitus control and lack of retinopathy currently, the Veteran's level of nuclear sclerotic cataracts is more consistent with the Veteran's age rather than diabetes.  Subsequently, according to a later July 2010 VA treatment report, the Veteran was diagnosed with hypertensive retinopathy.  Thus, an opinion is needed to adequately address whether the Veteran's diagnosed cataracts and/or hypertensive retinopathy is caused or aggravated by his service-connected diabetes.

Peripheral Neuropathy

Regarding the veteran's claims for initial rating in excess of 10 percent for his peripheral neuropathy, the April 2010 and August 2010 VA examination reports reflect limited neurological findings.  However,  the reported symptoms were not detailed enough for rating purposes.  As such, another, more complete neurological examination is necessary in order to determine the severity of these disabilities.

PTSD

While the Veteran's PTSD warrants a 70 percent rating based on the current record, the Board is cognizant of private opinion indicating that the Veteran is unemployable, either as a result of his PTSD or including his "physical limitations."  Thus, the Board finds that the Veteran's claim for PTSD rating in excess of 70 percent should be remanded for additional examination and opinion.



TDIU

During the pendency of this appeal, the Veteran has asserted that his service-connected disability renders him unemployable.  See June 2013 Substantive Appeal.  A TDIU is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

However, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with a TDIU claim.  Moreover, a VA opinion is necessary to determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  As noted above, an August 2013 private report reflects that the Veteran's PTSD symptoms and physical limitations have rendered him unemployable.  While severe PTSD symptoms were noted, the examiner also noted that even without consideration of any physical impairments that the Veteran cannot sustain competitive employment without sufficient rational to explain this conclusion.  TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Additionally, any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained.  Therefore, after providing appropriate notice to the Veteran, such records should be obtained and a clinical opinion should be acquired.  

VA treatment records

Any additional, pertinent VA treatment records should be obtained.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with the appropriate VCAA notice regarding secondary service connection and relating to a claim for TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to TDIU.

2.  Obtain outstanding VA treatment records dated from June 2013 to the present.

3.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of his eye disorder(s).  The entire claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner should state whether it is at least as likely as not (50 percent or higher probability) whether any currently diagnosed eye disorder is related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In offering this opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) whether any current eye disorder was either caused by or aggravated by his service-connected right diabetes mellitus.  If the examiner finds that the service-connected diabetes mellitus aggravated any current eye disorder, the examiner should provide an opinion, to the extent possible, regarding the baseline level of severity of the current eye disorder prior to onset of aggravation.

4.  Schedule the Veteran for a VA neurological examination to assess the severity of his peripheral neuropathy in each extremity.  The entire claims file must be made available to the examiner and the examiner must note in the examination report that the evidence in the claims file has been reviewed. 

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  The examiner should fill out the appropriate Disability Benefits Questionnaire (DBQ) and describe all functional impairment.  A complete explanation for all opinions must be provided.

5.  Provide him with an appropriate VA examination to determine the nature and severity of his PTSD.  The entire claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  The examiner should also discuss the impact that the Veteran's PTSD has on his ability to secure and maintain substantially gainful employment.

6.  Afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational or similar specialist for an examination and opinion regarding the Veteran's employability.  The entire claims file must be provided to the examiner.

The examiner should review the relevant evidence in the entire claims folder, to include any prior VA examination reports in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) or to follow (maintain) substantially gainful employment?

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities. 

A rationale should be given for all opinions and conclusions rendered. 

7.  Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


